Title: To James Madison from Josef Yznardy, 16 March 1808
From: Yznardy, Josef
To: Madison, James



Respected Sir.
Cadiz 16th. March 1808.

I make bold to take up your time, requesting your Kind attention to what follows.  Notwithstanding that I have the honor of your personal acquaintance, being certain, that the legality of my proceedings are well Known to you; nevertheless I am  of fear that owing to so many complaints against me, they might operate and  my ity suffer.  Being compleatly satisfied of the zeal and just Spirit of your rectitude my hopes are confiding entirely on such good basis.  You will please believe that all the ations spread and published by different sources, are fomented by Mr. Meade, who resents me severely through jealousy, seeing a Spaniard in possession of an office that he ambitions for himself; no person can have a more perfect and true Knowledge of my actions proceedings and Conduct than Mr. George W. Erving; and I would be quite happy  private information from him may be called for, should there be the least doubt of my compliance.
Be so good Sir to order the final settlement of my old standing accounts,  instructions to Mr. Erving to reimburse me the Expenditures that I have made since the departure of Mr. Pinckney; by so doing I will be very thankfull to you, to whom and Your worthy Lady I wish every Kind of prosperity.  Mean while believe me Respected Sir, Your devoted & most obedt. Servant

Josef Yznardy

